Opinion by
Hannum, J.,
The record shows that the appellant filed a post-conviction hearing petition raising eight questions, which the court below dismissed without a hearing for the reason that: “This petition raises no issues that were not considered in prior petitions.” However, it appears that one of the reasons alleged by the appellant was that he was denied counsel to represent him at his post-conviction hearing. This would bring his case within the ruling of the Supreme Court in Com. v. Hoffman (No. 1), 426 Pa. 226, 232 A. 2d 623.
Accordingly the order of the court below is vacated and the record is remanded to the court below with instructions to appoint counsel to represent appellant in a post-conviction proceeding at which his eligibility for an evidentiary hearing and/or other relief may be determined.